DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10 February 2021 has been entered.  Claims 1, 3, 5-13, and 21-29 remain pending in the application.  Claims 1, 3, and 5-13 were previously allowed.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 10 November 2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Fairbairn on 23 February 2021.
The application has been amended as follows: 
Claim 6, lines 1 and 7 - “a unthreaded” should be replaced with --an unthreaded--.
Claim 21, lines 3 and 7 - “a unthreaded” should be replaced with --an unthreaded--.
Claim 21, line 15 - “being configured” should be replaced with --configured--.  
Claim 26, lines 3 and 9 - “a unthreaded” should be replaced with --an unthreaded--.
Allowable Subject Matter
Claims 1, 3, 5-13, and 21-29 allowed.  The following is an examiner’s statement of reasons for allowance: 

Regarding claims 21 and 26, the prior art of record does not disclose a spray gun adapter that is configured to be installed in a spray tip bore of an airless spray gun in place of a spray tip, in combination with the remaining recited elements of these claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752